TYSON, Judge.
On December 26, 1989, Heriberto Sosa’s attorney filed his brief in the Court of Criminal Appeals of Alabama, following Sosa’s conviction for trafficking in cocaine and, also, for conspiracy, each as charged in the respective indictments of this appellant in this cause. Appellant was sentenced in circuit court to serve 15 years in the state penitentiary.
*279Some five issues are asserted in the appellant’s brief filed in this court, including’ whether or not the circuit court was in error in granting the motion of the State to sever this appellant’s trial from that of his two co-defendants, Robin Kay Allbritten and Thomas Keith Nichols.
The State of Alabama has filed a motion in this court requesting that further proceedings with reference to this appeal be stayed, pending a remandment- of this cause to the circuit court in order to complete the record on appeal in that the circuit court did grant the severance of the two co-defendants, as aforesaid, prior to trial. It did not issue a written order nor written findings of fact relative to the severance, all as required by Rule 15, A.R. Crim.P. (Temp.). The State asserts that the severance was on the State’s motion and, also, that of the two severed defendants, but over the objections of this instant appellant. The State asserts that such severance was in accord with Rule 15(f), A.R.Crim.P. (Temp.).
I
The motion of the attorney general to withhold submission of this cause pending the remand of this appeal pursuant to the attorney general’s motion is hereby granted.
This cause is hereby remanded to the circuit court under said motion, and the circuit judge who tried this cause and granted the severance in question is hereby directed to prepare a written order setting forth his findings of fact as required by Rule 15, A.R.Crim.P. (Temp.), and include same in an appropriate written order setting forth the reasons for granting the severance at issue.
Due return of the order and judgment of the circuit court, as herein directed, shall be made to this court within a reasonable time.
The submission of this cause is hereby set aside, and further submission withheld, pending the filing of a return by the circuit court as herein directed.
MOTION GRANTED. SUBMISSION SET ASIDE; CAUSE REMANDED TO CIRCUIT COURT FOR ORDER ON GRANTING OF SEVERANCE AND DUE RETURN TO BE FILED IN COURT OF CRIMINAL APPEALS.
All the Judges concur.